DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 14, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims pending have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 8-10, 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2008/0220092 to Dipierro et al. (Dipierro) in view of U.S. Patent No. 7,931,563 to Shaw et al. (Shaw).
Regarding claim 1, Dipierro teaches a treatment system comprising: a delivery device (1)  configured to administer a bioactive agent (34; 0149, 0160) to a patient based on a bio-synchronous bioactive agent delivery treatment protocol (0019, 0034) adapted to a patient based addiction rhythm of a user addiction rhythm (0019, 0034, 0035, 0112, 0149, 0621); a user interface (7; 0126) adapted to receive patient data related to specific temporal patterns of the patient based addiction rhythm (0041, 0132, 0792). and an analysis module adapted to receive patient data from the user interface (0041, 0576, 0578)) to treat a user addiction (0578) related to the specific temporal patterns of the patient based addiction rhythm as part of the treatment protocol of the user addiction to be treated (0792) but fails to explicitly teach providing psychological support to the patient based on the patient data.  
Shaw teaches providing psychological support to the patient based on the patient data (abstract, Col. 5 ln. 56- col. 6 ln. 1).

Regarding claim 3, Dipierro in view of Shaw teach the claim limitations of claim 1, where Dipierro teaches the bio-synchronous delivery devices comprises the user interface (0126, 0132, where user data can be input into the drug delivery watch during use).
Regarding claim 8, Dipierro in view of Shaw teach the claim limitations of claim 1, where Shaw teaches wherein the psychological support includes emotional support (Col. 5 ln. 56-Col. 6 ln. 1).  
Regarding claim 9, Dipierro in view of Shaw teach the claim limitations of claim 1, where Shaw teaches the analysis module is further adapted to provide emotional support by a text message, supportive tip, vibrating tone, e-mail, call, or voicemail message (Col. 5 ln. 56- col. 6 ln. 1).  
Regarding claim 10, Dipierro in view of Shaw teach the claim limitations of claim 1, where Dipierro teaches wherein the analysis module is further adapted to modify the bio-synchronous drug delivery protocol (0034, 0035, 0578, 0579).  
Regarding claim 15, Dipierro in view of Shaw teach the claim limitations of claim 1, where  Dipierro teaches wherein the bioactive agent is chosen from the group consisting of alprazolam, apomorphine, azelastine, buprenorphine, bupropion (0569), clonidine, enalpril, estradiol, ethinyl estradiol, fentanyl, granisetron, insulin, lidocaine, memantine, methylphenidate, methamphetamine, nitroglycerine, nicotine (0568), norethisterone acetate (NETA), norelgestromine, oxybutynin, pergolide, phenteramine, .

Claims 2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dipierro and Shaw in further view of Rao.

Regarding claim 2, Dipierro in view of Shaw teach the claim limitations of claim 1, but fail to teach the smart phone provides the user interface.
Rao teaches wherein a smart phone provides the user interface (0068).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included the user interface as a smart phone in order to allow the user to real time ability to take blood levels related to confirm the correct dosage is administered. 


Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dipierro and Shaw in further view of U.S. Publication No. 2009/0299156 to Simpson et al. (Simpson).
Regarding claim 4, Dipierro in view of Shaw teach the claim limitations of claim 1, but fail to teach the bio-synchronous delivery device comprises a physiological sensor adapted to collect additional patient data. 
Simpson teaches the bio-synchronous delivery device comprises a physiological sensor adapted to collect additional patient data (abstract, 0007).
. 
Claims 5-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dipierro and Shaw in further view of U.S. Publication No. 2007/0191815 to DiPierro et al. (Di).
Regarding claim 5, Dipierro in view of Shaw teach the claim limitations of claim 1, but fail to teach the patient data includes patient emotional state data. 
Di teaches the patient data includes patient emotional state data (0014, 0017, 0034, 0078, 0079).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included the patient data including patient emotional state data in order to allow the user to be treated for multiple ailments and to help regulate the users emotions. 
Regarding claim 6, Dipierro in view of Shaw and Di teach the claim limitations of claim 5, where Di teaches the patient emotional state includes cravings (0046, 0048, 0057).

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dipierro, Shaw, and Di in further view of U.S. Publication No. 2013/0216989 to Cuthbert (Cuthburt).

Cuthbert teaches patient emotional data includes anxiety (0053).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included the patient emotional state data including anxiety in order to allow the user to properly assess behavioral issues during use. 


Claims 11-13, 16, 18, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dipierro and Shaw in further view of U.S. Publication No. 2008/0319272 to Patangay et al. (Patangay).
Regarding claim 11, Dipierro in view of Shaw teach the claim limitations of claim 1, but fails to explicitly teach wherein patient data includes information about compliance with the bio-synchronous drug delivery protocol.
Patangay teaches patient data includes information about compliance with the bio-synchronous drug delivery protocol (abstract, 0036).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included compliance as a portion of patient data in order to ensure the user is actually utilizing the device and receiving treatment.
Regarding claim 12, Dipierro in view of Shaw and Patangay teach the claim limitations of claim 11, where Patangay teaches wherein information about compliance with the bio- synchronous drug delivery protocol includes contact of the bio-synchronous delivery device with the patient's skin (0022-0023).  


Regarding claim 16, Dipierro teaches a treatment system comprising: a delivery device (1)  configured to administer a bioactive agent (34; 0149, 0160) to a patient based on a bio-synchronous bioactive agent delivery treatment protocol (0019, 0034); a user interface (7; 0126) adapted to receive patient data related to specific biosynchronous treatment protocol (0041, 0132, 0792), and an analysis module adapted to receive patient data from the user interface (0041, 0576, 0578), the analysis module further adapted to optimize the treatment protocol based on the patient data (0033, 0034, 0041, 0578) but fails to explicitly teach providing psychological support to the patient based on the patient data or indicating compliance
Shaw teaches providing psychological support to the patient based on the patient data (abstract, Col. 5 ln. 56- col. 6 ln. 1).
Patangay teaches patient data includes information about compliance with the bio-synchronous drug delivery protocol (abstract, 0036).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included the provided psychological support to the patient based on 
Regarding claim 18, Dipierro in view of Shaw and Patangay teach the claim limitations of claim 16, where Dipierro teaches the bio-synchronous delivery devices comprises the user interface (0126, 0132, where user data can be input into the drug delivery watch during use).
Regarding claim 19, Dipierro in view of Shaw and Patangay teach the claim limitations of claim 16, where Shaw teaches the psychological support includes emotional support ( Col. 5 ln. 56- col. 6 ln. 1, Col. 6 ln. 25-32, where including advice pertaining to maintaining a healthy lifestyle is a form of emotional support).
Regarding claim 20, Dipierro in view of Shaw and Patangay teach the claim limitations of claim 16, where Shaw teaches the analysis module is further adapted to provide emotional support by a text message, supportive tip, vibrating tone, e-mail, call, or voicemail message (Col. 5 ln. 56- col. 6 ln. 1).  

Claims 14, 17,  21, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dipierro and Shaw and Patangay in further view of Rao.

Regarding claim 14, Dipierro in view of Shaw, Patangay and Rao teach the claim limitations of claim 11, but fails to explicitly teach information about compliance with the bio- synchronous drug delivery protocol includes time of administration of the bioactive agent, a dosage amount of the bioactive agent, and a time at which dosing ceased.

It would have been obvious to one of ordinary skill in the art at the time of the invention to have included protocol that includes time of administration, dosage, and time which dosage ceased in order to allow the user and the physician to track and determine if the dosage is correct and working.  
Regarding claim 17, Dipierro in view of Shaw teach the claim limitations of claim 16, but fails to teach wherein a smart phone provides the user interface (0068).  
Rao teaches wherein a smart phone provides the user interface (0068).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included the user interface as a smart phone in order to allow the user to real time ability to take blood levels related to confirm the correct dosage is administered. 
Regarding claim 21, Dipierro in view of Shaw, Patangay and Rao teach the claim limitations of claim 16, but fails to explicitly teach information about compliance with the bio- synchronous drug delivery protocol includes time of administration of the bioactive agent, a dosage amount of the bioactive agent, and a time at which dosing ceased.
Rao teaches information about compliance with the bio- synchronous drug delivery protocol includes time of administration of the bioactive agent, a dosage amount of the bioactive agent, and a time at which dosing ceased (0075, 0078, 0079, 0081, 0083).

Regarding claim 21, Dipierro in view of Shaw, Patangay and Rao teach the claim limitations of claim 20, where Dipierro teaches The treatment system of claim 21 wherein the bioactive agent is chosen from the group consisting of alprazolam, apomorphine, azelastine, buprenorphine, bupropion (0569), clonidine, enalpril, estradiol, ethinyl estradiol, fentanyl, granisetron, insulin, lidocaine, memantine, methylphenidate, methamphetamine, nitroglycerine, nicotine (0568), norethisterone acetate (NETA), norelgestromine, oxybutynin, pergolide, phenteramine, pramipexole, ramipril, ropinirole, rotigotine, scopolamine (0571), selegiline, tecrine, testosterone, timolol and tolterodine.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E EISENBERG whose telephone number is (571)270-5879. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783